UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

FLORENCE OLUSHOLA KALEJAIYE,
Petitioner,

v.
                                                                       No. 96-1856
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-739-510)

Submitted: April 17, 1997

Decided: May 1, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Vir-
ginia, for Appellant. Frank W. Hunger, Assistant Attorney General,
Donald E. Keener, Deputy Director, Kristin A. Cabral, Senior Litiga-
tion Counsel, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Florence Kalejaiye petitions for review of a final order of the
Board of Immigration Appeals (Board) denying her application for
asylum and withholding of deportation. Because substantial evidence
supports the Board's decision, we affirm.

Kalejaiye, a native and citizen of Nigeria, entered the United States
in March 1992 without inspection by an immigration officer, in viola-
tion of 8 U.S.C.A. § 1251(a)(1) (West Supp. 1997). In April 1995, the
Immigration and Naturalization Service (INS) issued an order to show
cause why she should not be deported. Kalejaiye filed an application
for asylum and withholding of deportation. Following a hearing, in
which Kalejaiye conceded deportability, the Immigration Judge (IJ)
issued a decision denying asylum and withholding of deportation but
granting voluntary departure. The Board affirmed after concluding
that Kalejaiye had not demonstrated a well-founded fear of persecu-
tion. Kalejaiye timely petitions this court for review of the Board's
order.

Kalejaiye testified at her hearing before the IJ that since 1976, her
father has been a member of the Unity Party of Nigeria (UPN), a
political party which supports democracy and opposes the govern-
ment in power. Her father became chairman of the local UPN chapter
in 1989, and still holds that position. She testified that she supported
her father's political activities as the local UPN chairman by cooking,
party arranging, and arranging for meetings once a month when the
UPN meetings were held in her family home. Her father went into
hiding for nine months starting in December 1989 because of rumors
that UPN leaders would be arrested. He no longer lived with the fam-
ily but would intermittently visit the family.

A week after her father went into hiding, approximately ten mili-
tary officers came to Kalejaiye family's home. She claimed that the

                    2
officers dragged her and her mother around the house, locked them
in a room, and damaged their belongings while they were looking for
her father. She claims that she required treatment in a hospital. There-
after, Kalejaiye, her mother, and six siblings went to live with rela-
tives for about three months. When the family returned to their home,
the military would come to their home about once a month to inquire
about the whereabouts of Kalejaiye's father.

Kalejaiye testified that several of her family members, including
her father, mother and youngest sister still live in Nigeria. One of
Kalejaiye's two brothers was arrested in 1995, after she left Nigeria.
Kalejaiye testified that she did not know why her brother was
arrested, but speculated that the military arrested him in hopes of find-
ing her father.

The Immigration and Nationality Act (the Act) authorizes the
Attorney General, in her discretion, to confer asylum on any refugee.
8 U.S.C. § 1158(a) (1994). The Act defines a refugee as a person
unwilling or unable to return to her native country"because of perse-
cution or a well-founded fear of persecution on account of race, reli-
gion, nationality, membership in a particular social group, or political
opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (en banc). The alien must prove that the
fear of persecution "stems directly from one of the five categories
listed in the Act." Huaman-Cornelio v. Board of Immigration
Appeals, 979 F.2d 995, 999 (4th Cir. 1992). If an applicant establishes
past persecution, he is presumed to have a well-founded fear of future
persecution rebuttable by evidence establishing a change in conditions
in the country such that any fear of future persecution is no longer
objectively reasonable. 8 C.F.R. § 208.13(b)(1)(i) (1996).

This court must uphold the Board's decision if it is supported by
substantial evidence from the record as a whole. Huaman-Cornelio,
979 F.2d at 999. The reviewing court can reverse the Board only if
the evidence "was so compelling that no reasonable fact finder could
fail to find the requisite fear of persecution." INS v. Elias-Zacarias,
502 U.S. 478, 483-84 (1992).

We conclude that substantial evidence supports the Board's ruling.
On appeal, Kalejaiye claims that she demonstrated a well-founded

                    3
fear of persecution based on her membership in a social group,
namely her family, and her political opinion. Although Kalejaiye
claims that her family has been persecuted for supporting the UPN,
she fails to show that it was known to the Nigerian government or the
military that anyone other than her father was active in the UPN or
its leadership. Most importantly, Kalejaiye has not shown that she,
her mother, or her siblings have been targeted for persecution for hav-
ing provided assistance when her father held UPN meetings in the
family home. Also, we do not find that the evidence presented by
Kalejaiye about the military searches and questions established perse-
cution. Further, none of the background material offered by Kalejaiye
indicates that the Nigerian government has sought and arrested UPN
supporters or members.

Kalejaiye also fails to demonstrate persecution based on her politi-
cal opinion. The military questioned her and searched her family
home because they sought the whereabouts of her father. She has not
shown that any of the military's actions were based on her political
opinion or her support of the UPN. Further, Kalejaiye has not pres-
ented any evidence that the Nigerian government or the military
imputed her father's political opinion to her or her family. While she
was indeed the victim of a military search of her family home, there
is no evidence that she was singled out because of her political opin-
ion or because of her family membership. See M.A., 899 F.2d at 315.

As Kalejaiye has failed to meet the less stringent burden of proof
for asylum, she cannot meet the higher standard to qualify for with-
holding of deportation. INS v. Cardoza-Fonseca , 480 U.S. 421, 430-
32 (1987). Accordingly, we deny the petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

PETITION DENIED

                    4